Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 28 February 1788
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Paris Feb. 28. 1788.

Your favour of April 14. 1787. gave me reason to hope we should have seen you here this winter. That being nearly passed over I am apprehensive you may have changed your plan. Or perhaps you have chosen first to finish those courses of lectures which  are to make a part of your education. This is certainly wise, but I hope you will not be diverted altogether from your purpose of coming here. I troubled you with a letter on the 6th. of July last in which I ventured some ideas on the best mode of passing your time for 3. or 4. years to come. On the 11th. of August I took the liberty of suggesting the same ideas to your father. I have not heard from him since, but presume you have. In any event I shall be pleased to know your ultimate decision and happy to be useful to you in whatever line you may chuse to proceed.
I must take the liberty of troubling you with the execution of a commission for me. I am making a collection of all the Greek authors, and of those editions of them which do not exceed the octavo size. I know that many of them have been printed at the Oxford press, and by the Foulis’ in Glasgow, and probably at other presses also of Great Britain. I wish to have a catalogue of all the 8vo. and smaller editions of them which have been printed in Great Britain, specifying whether they have translations or not, what is their price, and what works of the author they contain if they contain not the whole. I presume that any well informed bookseller can readily make out a catalogue of these editions. Will you be so good as to get some one to do this, and to undertake yourself the trouble of forwarding it to me? I shall be happy to hear from you at all times, and am with great sincerity Dr. Sir Your affectionate humble servt.,

Th: Jefferson

